In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00015-CV
                             ________________________

                        ALBENITA GONZALES, APPELLANT

                                           V.

                         DOROTHY GONZALES, APPELLEE



                          On Appeal from the 181st District Court
                                   Randall County, Texas
               Trial Court No. 62,319-B; Honorable John B. Board, Presiding


                                    February 18, 2014

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Albenita Gonzales, perfected this appeal from the trial court’s

judgment in favor of Appellee, Dorothy Gonzales, in a suit involving the creation and

operation of Canyon Caliche Pit, Inc. By letter dated January 22, 2014, this Court

advised Appellant that a filing fee of $195 was overdue and also noted that failure to

submit payment within ten days might result in dismissal of the appeal. Appellant has
not responded, paid the filing fee nor made other arrangements for the discharge of the

clerk’s filing fee. See TEX. R. APP. P. 12.1(b).


       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


                  COURT REPORTER’S REQUEST FOR EXTENSION OF TIME


       Pending before this Court is a request for an extension of time in which to file the

reporter’s record. The basis for the request from the Official Court Reporter of the 181st

District Court is that only partial payment has been made. In light of our disposition of

this appeal, the motion is rendered moot.


                                        CONCLUSION


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. TEX. R. APP. P. 42.3(c).


                                                   Patrick A. Pirtle
                                                       Justice




                                              2